UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6535


ERIC M. MCMILLIAN,

                Plaintiff - Appellant,

          v.

NC CENTRAL PRISON; J.D. CHURCH; LIEUTENANT PANTER; SERGEANT
JASPER; OFFICER HENDERSON; OFFICER MORRISON; DIETICIAN AT
CENTRAL PRISON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-ct-03037-FL)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric M. McMillian, Appellant Pro Se.      Joseph Finarelli,
Assistant  Attorney General, Raleigh, North   Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric M. McMillian appeals from three orders that the

district court entered in his 42 U.S.C. § 1983 (2006) action:

(1) the January 4, 2012 order granting two Defendants summary

judgment; (2) the September 7, 2012 order denying McMillian’s

first motion for reconsideration of the January 4 order; and (3)

the   March    19,    2013     order   granting     another       Defendant     summary

judgment       and         denying     McMillian’s         second      motion      for

reconsideration of the January 4 order.                     We have reviewed the

record and find no reversible error.                     Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court in these various orders.

See   McMillian       v.     N.C.    Central    Prison,     No.    5:10-ct-03037-FL

(E.D.N.C. Jan. 4, 2012, Sept. 7, 2012, & Mar. 19, 2013).                            We

dispense      with    oral     argument        because    the     facts   and    legal

contentions     are    adequately       presented    in     the    materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2